Title: To James Madison from Francis Corbin, 25 October 1791
From: Corbin, Francis
To: Madison, James


My Dear Sir
Richmond 25th: Ocr. 1791
It is a long time since I did myself the Honor of writing to you: a gratification of which I have been deprived by a concurrence of cross and untoward circumstances. The Accident which happened in my family last year, the ill State of my health for three years past—the multiplicity of private—and the perplexity of the Occasional public business in which I have been engaged have more than occupied—they have engross’d the whole of my time.
Indisposed and unequal as I was to the task last year I endeavored to re-echo from this place your opposition to the Act of assumption. Waving the inherent mischief of this measure and of the Bank Incorporation—I cannot help thinking it politick in Virginia to add as much Weight and Dignity as can be added to Opposition so wellfounded—so laudable and so truly Republican as yours always is—by her Legislative Coincidence of Opinion. I confess to you I was actuated a good deal by this motive at our last Session; And if you think it worth our while to take any notice of the Bank system I will Endeavor to recapitulate some of your Excellent Arguments against it at our present Session.
Previous to the arrangement of Congressional Districts under the new Census I thought it proper yesterday to propose the Adoption of the first Amendment to the Constitution. It will be adopted without much difficulty. But doubts have arisen whether we can proceed to lay off the Districts before we hear from Congress upon the Subject? It is supposed that the number of Repves. (since Virginia will be intitled to twenty One at the rate of One for Ev’ry 30,000) will amount to more than 100—in which Case Congress will proceed to make some regulations upon the Subject which may reduce our 21—(if we shd. arrange our Districts for the choice of that number) to 17 or 18. Should this be done—it is said—we shall be thrown into Confusion and involved in awkward difficulties. I do not apprehend any thing of this Sort myself—& think I can satisfy the Majority of the House very Easily that they ought to proceed at the rate of One for Every 30,000! But I wish to have your Advice upon the Subject before I move any further in it and shall therefore postpone it till I have the Honor—and give me leave to add too, My Dear Sir, the pleasure of hearing from you.
The Restoration of your Health is among one of my sincerest Wishes—as you yourself are one among those for whom I have the Sincerest Esteem—both in a public and a private point of View. Do not hesitate then to believe that I am Mo: Sincerely Dr. Sir Yr. faithful friend & Sert.
Francis Corbin
